Citation Nr: 0819195	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
service-connected left knee scar.

2. Entitlement to an increased (compensable) rating for 
service-connected residuals of a fracture of the left first 
metacarpal (thumb) with a history of degenerative joint 
disease.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left knee secondary to a service-connected left knee scar.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
foot sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied increased (compensable) ratings for a service-
connected left knee scar and service-connected residuals of a 
fracture of the left thumb.  The RO also denied the veteran's 
application to reopen claims for service connection for a 
left foot sprain and arthritis of the left knee.  The veteran 
timely filed a Notice of Disagreement (NOD) in April 2004.  
The RO provided a Statement of the Case (SOC) in May 2005 and 
thereafter, in June 2005, the veteran timely filed a 
substantive appeal.  

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

Other Matters

In June 2005, the veteran filed a claim for service 
connection for pseudofolliculitis barbae.  The RO denied the 
claim in an April 2006 decision.  The veteran, however, 
failed to file an NOD.  Accordingly, this decision qualifies 
as a "final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  
The issues of entitlement to an extraschedular rating for a 
left thumb disability; and whether new and material evidence 
has been received to reopen claims for service connection for 
residuals of a left foot injury and arthritis of the left 
knee are addressed in the REMAND appended to the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected left thumbdisability is 
manifested by an old, well healed fracture with occasional 
locking and pain; while there is a history of arthritis, the 
most recent X-ray examination was negative for degenerative 
changes; it is not productive of ankylosis or limitation of 
motion with a gap between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.

2. The veteran's service-connected left knee scar does not 
cover an area of at least 144 square inches, nor is it 
manifested by pain upon objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) schedular 
rating for service-connected residuals of a fracture of the 
left first metacarpal with a history of degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 
5107A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5224, 5228 (2007).

2.  The criteria for an increased (compensable) rating for a 
service-connected left knee scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7802, 7804, 7805 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claim, and of the notice this 
correspondence failed to provide, no prejudice to the veteran 
resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2003 letter from the RO satisfies some of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims for compensable ratings for a 
left knee scar and left thumb disability.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It also specifically asked the 
veteran to provide VA with any medical reports that he had.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also  Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the January 2004 RO decision that is the subject of this 
appeal in its November 2003 letter.  However, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a rating in the November 2003 letter.  Furthermore, 
the veteran was not provided with notice that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the veteran's employment and daily life.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
111-16 (2005), rev'd on other grounds, 444 F.3d 1328  (Fed. 
Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, timely rating notice would not have 
operated to alter the outcome because evidence establishing 
compensable ratings for a left thumb disability and left knee 
scar is lacking.  See Sanders, 487 F.3d at 887 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  The veteran has not raised an 
effective date claim, and in view of the foregoing, the Board 
cannot conclude that the defect in timing of Dingess notice 
affected the essential fairness of the adjudication.  

Concerning the first-element Vasquez error, the Board finds 
that the veteran had actual knowledge of the information that 
was necessary to support his increased rating claims.  During 
his January 2008 hearing, the veteran testified that he works 
as a truck driver and that his thumb frequently "locks up" 
while driving.  He stated that he uses his right hand to put 
the left thumb back in place.  He indicated that he 
experiences pain in his thumb two or three times a week.  The 
veteran further testified that he understood he had to prove 
his scar is painful and tender to the touch in order to 
receive a compensable rating.  In the veteran's June 2005 
Form 9, he stated that his left knee scar is disfiguring.  
Such testimony reveals the veteran's actual knowledge of the 
need for evidence to show the worsening of his thumb and scar 
conditions on his employment and daily life.  The presumption 
of prejudice is therefore rebutted.  See Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008).  The issue of 
whether the veteran is entitled to an extraschedular rating 
because of work impairment is addressed in the remand below.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA scar examination in December 2003, as well as 
November 2000 and December 2003 VA joint examinations, which 
were thorough in nature and adequate for rating the thumb and 
scar disabilities at issue.  The veteran exercised his right 
to a hearing and provided sworn testimony in January 2008.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


II. Laws and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  
Left Thumb

There is no X-ray evidence of arthritis of the left thumb.  
Accordingly, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 are not applicable.  
The Board will analyze the veteran's disability under 38 
C.F.R. § 4.71a, Diagnostic Codes 5224 (ankylosis of the 
thumb) and 5228 (limitation of motion of the thumb).

At the time the veteran filed his increased rating claim in 
November 2003, the relevant Diagnostic Code (5224) pertaining 
to ankylosis of the thumb contained in 38 C.F.R. § 4.71a 
provided that favorable ankylosis of the thumb would be rated 
at 10 percent under Diagnostic Code 5224, while unfavorable 
ankylosis of the thumb would garner a maximum rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2007).  
The Note accompanying this Diagnostic Code further advised 
consideration of whether an evaluation as amputation would be 
warranted and whether an additional evaluation for resulting 
limitation of motion of other digits or interference with 
overall function of the hand would be necessary.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, Note (2007).

Diagnostic Code 5228, which sets forth the criteria used for 
evaluation limitation of motion of individual digits, 
provides that a veteran will receive a 10 percent rating if 
he has such limitation of motion in the thumb with a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2007).  A veteran will receive a 
maximum of 20 percent if he displays limitation of motion of 
the thumb with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2007).

38 C.F.R. § 4.31, governing zero percent evaluations and in 
effect currently, provides that where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.



Left Knee Scar

Diagnostic Codes of 38 C.F.R § 4.118 provide as follows: For 
a scar, other than on the head, face and neck, which is 
superficial and does not cause a limitation of motion, a 
veteran will receive a maximum 10 percent evaluation if it 
covers an area of 144 square inches or greater under 
Diagnostic Code 7802.  Pursuant to Diagnostic Code 7804, a 
veteran will garner a maximum 10 percent rating for a 
superficial scar that is painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R 
§ 4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1) 
(2007).  Under Diagnostic Code 7805, other scars should be 
rated on limitation of function of the affected part.  38 
C.F.R § 4.118, Diagnostic Code 7805 (2007).

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

However, the Court held in Hart v. Mansfield, 21 Vet App 505 
(2007), that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

a. Factual Background

The veteran submitted to a VA thumb examination in November 
2000.  The clinician indicated that he had reviewed the 
medical records and noted the history of a 1972 left thumb 
fracture.  The veteran complained of occasional pain in the 
left first metacarpal that lasted for about 30 seconds.  He 
also stated that at times he could not move the left 
metacarpal phalangeal joint.  The veteran was able to oppose 
the tips of the fingers to the mid palmar crease in both 
hands, and he could touch the tip of the thumb with all the 
other fingers.  His ability to grasp objects was normal, and 
there was no joint involvement.  He was able to use both 
hands as a unit for grasping, pushing, pulling, twisting, 
probing, writing, touching, and expressing.  X-rays revealed 
an old, well-healed fracture with no complications or 
sequelae.  There were no findings of arthritis.

The veteran submitted to a VA scar examination in December 
2003.  The clinician indicated that he had reviewed the 
medical records.  He noted a well-healed, superficial scar on 
the left knee that was about three inches in diameter.  There 
was no infection, pain, adherence, or instability.  Texture 
of the skin was normal.  There was no elevation or 
depression.  There was no edema, keloid, disfigurement, or 
limitation of motion.  The clinician diagnosed a scar of the 
anterior left knee.

The veteran submitted to another VA thumb examination in 
December 2003.  The clinician indicated that he had reviewed 
the medical records and noted the in-service thumb fracture.  
The veteran complained of "pain sometimes once a week."  
There was no limitation of motion or function.  There were no 
anatomical or functional defects.  The clinician noted good 
approximation between the tip of the thumb and fingers and 
between the median transverse fold and the palm of the 
fingers.  There was no edema.  Grasping, touching, 
expression, writing, twisting, and pulling were normal.  The 
clinician diagnosed status post injury of the left hand, 
first metacarpal, with no loss of motion or function.  


b. Discussion

Left Thumb

The Board determines that the evidence preponderates against 
the claim for a compensable schedular rating for residuals of 
a fracture of the left thumb.  An X-ray examination of the 
left thumb in November 2000 showed an old, well healed 
fracture without arthritis.  The most recent December 2003 VA 
examination contained no diagnosis of ankylosis of the left 
thumb, either favorable or unfavorable.  In fact, the veteran 
had "[g]ood approximation between tip of the thumb and 
fingers and between the median transverse fold and the palm 
of the fingers."  He further exhibited no anatomical or 
functional defects.  In addition, the examiner observed no 
loss of function or limitation of motion; instead, the only 
impairment reported by the veteran consisted of "pain 
sometimes once a week."  This evidence weighs against the 
veteran's claim as it fails to establish that he satisfies 
the minimal criteria for a compensable schedular rating.  

The medical evidence does not show that the veteran has any 
additional limitation of motion of the left thumb due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a compensable schedular rating.  
And there is no medical evidence to show that fatigue, 
weakness, incoordination or any other symptom or sign 
attributable to the veteran's old fracture of the left thumb 
results in such additional limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular rating for the veteran's left thumb 
disability.  Accordingly, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"). 

The Board does find, however, that there is indication of 
work impairment due to the left thumb disability and that a 
referral for consideration of an extrashedular evaluation is 
warranted.  38 C.F.R. § 3.321(b)(1) (2007).  This matter is 
addressed in the remand below. 

Left Knee Scar

As for compensation relating to the veteran's left knee scar, 
the Board comments that the evidence weighs against a 
compensable rating at this time under any of the governing 
rating criteria.  In December 2003, a VA examiner determined 
that the veteran's left knee scar was superficial in nature 
and measured three inches, caused the veteran no pain, and 
was non-adherent.  There was no instability, elevation, or 
depression, edema, keloid, or disfigurement, nor was there 
any indication that the scar caused limitation of motion of 
the left leg.  The Board finds that the preponderance of the 
evidence shows that the scar is well healed and asymptomatic.  
In light of this evidence, a compensable rating under 
Diagnostic Code 7802, which requires a minimum scar area of 
144 square inches, Diagnostic Code 7804, necessitating a 
painful scar, or Diagnostic Code 7805, mandating some 
limitation of function of the part affected, is not 
appropriate.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for a compensable rating for a left knee scar 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected left 
knee scar has necessitated any hospitalizations or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his scar pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased (compensable) schedular rating 
for residuals of fracture of the left first metacarpal 
(thumb) is denied.

An increased (compensable) rating for a left knee scar is 
denied.


REMAND

Left Thumb

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  With respect to his thumb disability, the Board 
finds that the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has 
testified that he works as a truck driver and that his thumb 
frequently "locks up" while driving.  He has also indicated 
that he experiences pain in his thumb that interferes with 
his driving.  While there is no schedular basis to compensate 
the veteran, such evidence suggests that his thumb disability 
has caused significant enough interference with employment as 
to warrant a referral for assignment of an extraschedular 
rating  pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

VA should advise the veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from any of the service-connected disabilities at 
issue and statements from his employer, coworkers, health 
care providers, family, and friends who have observed the 
effects of his thumb disability on his ability to operate 
successfully in a work environment.  The veteran should be 
requested to submit all evidence in his possession that 
pertains to this matter.

                                        New and Material 
Evidence 

Residuals of a Left Foot Injury

The veteran contends that he injured his left foot during 
service.  The veteran's claim was originally denied by an 
October 1979 rating decision.  The RO noted that the service 
medical records established an in-service left foot sprain, 
but that it was acute and transitory and had resolved with no 
residual disability.  The veteran did not appeal the October 
1979 rating decision and it became final.  38 U.S.C.A. 
§ 7105. 

In October 1983, the veteran filed an application to reopen 
his claim for service connection for residuals of a left foot 
injury or sprain.  He submitted VA medical records indicating 
that he had complained of left foot pain in July 1976.  A 
physical examination was negative, and the examiner referred 
to a negative X-ray in 1974.  The RO denied the claim in a 
November 1983 rating decision.  The veteran filed a timely 
NOD.  He subsequently submitted VA medical records from March 
1980 to February 1985 indicating that he had complained of 
pain in his left ankle and foot.  The veteran also reported 
several prior left foot/ankle sprains.  X-rays were normal 
and he was diagnosed with a ligament strain.  In a March 1985 
decision, the RO reopened the claim but denied service 
connection on the merits.  The veteran did not appeal the 
March 1985 rating decision and it became final.  38 U.S.C.A. 
§ 7105.

In October 2000, the veteran filed another application to 
reopen his claim for service connection for residuals of a 
left foot sprain.  The claim was denied by a February 2001 
rating decision.  The veteran presented copies of service 
medical records reflecting a left foot injury during service 
but the RO noted that these records were previously been 
considered.  The veteran did not appeal the February 2001 
rating decision and it became final.  38 U.S.C.A. § 7105.

Finally, in November 2003, the veteran filed his current 
application to reopen his claim for service connection for 
residuals of a left foot sprain.  No additional medical 
evidence was obtained indicating treatment of the left foot.  
The RO issued a January 2004 rating decision finding that the 
veteran had not submitted new and material evidence.  The 
veteran did not appeal the July 1991 rating decision and it 
became final.  38 U.S.C.A. § 7105.

During his January 2008 hearing, the veteran testified that 
he has received recent treatment for his left foot from the 
Alexandria, Louisiana VAMC and that he thought the VA doctor 
would provide a medical nexus between his current foot 
disability and his service medical records.  He also stated 
that he has taken pain medication for his foot "for years 
and years."    

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought.  

After review of the November 2003 notification letter, the 
Board finds that the veteran has not been provided with a 
VCAA letter that satisfies the requirements regarding 
notification as outlined above.  The May 2005 SOC provided 
the veteran with definitions of "new" and "material" that 
track the language of 38 C.F.R.
§ 3.156(a) effective for claims filed after August 29, 2001.  
However, in order to satisfy the notification requirements of 
Kent, the notification must affirmatively inform the veteran 
of the evidence not previously of record that is required to 
reopen his claim for service connection for residuals of a 
left ankle injury or sprain.  

Left Knee

The RO denied the veteran's claim for service connection for 
left knee arthritis secondary to his service-connected scar 
in a February 2001 decision; the veteran did not appeal that 
decision.

In November 2003, the veteran filed an application to reopen 
his claim for secondary service connection for left knee 
arthritis.

The evidence submitted since the February 2001 decision 
consists of VA medical records.  

The Board finds that any additional evidence obtained by the 
RO in connection with the veteran's claim for secondary 
service connection for residuals of a left foot sprain could 
include new and material evidence with respect to the left 
knee claim.  In addition, during the January 2008 hearing, 
the veteran raised a claim of direct service connection for 
left knee arthritis.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
See, e.g., Robinson v. Mansfield, .No. 04-1690 (U.S. Vet. 
App. January 29, 2008).  The veteran has not received proper 
VCAA notice with respect to a direct service connection 
claim.  Kent, supra.  Accordingly, appellate consideration of 
the application to reopen a claim for service connection for 
arthritis of the left knee must be deferred pending the 
additional development noted below.



Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the duties to 
notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007), to include sending an 
updated VCAA letter that includes notice 
for direct service connection for left 
knee and left foot disabilities and 
notification that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and explain how a 
rating and an effective date would be 
determined.

The notification letter should also inform 
the appellant that in order to reopen his 
service connection claims he must submit 
new and material evidence; the appellant 
should also be provided with the 
definition of new and material evidence 
under 38 C.F.R. § 3.156(a) effective for 
claims filed after August 29, 2001.  To 
ensure compliance with the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), this notification letter should 
contain an affirmative statement that new 
and material evidence would include 
evidence that the veteran developed liver 
disease, cirrhosis, or viral hepatitis 
during service or that these conditions 
were related to service.  

2. The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an extraschedular 
rating for his thumb disability, to 
include statements from employers (former 
or current) or co-workers who can attest 
to his difficulties on the job as a result 
of his left thumb disability.

3.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for left foot and left knee 
disabilities, the AMC/RO must include 38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

4. Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected left thumb disability to the VA 
Chief Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  If 
the benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided an 
SSOC and an appropriate period of time for 
response.

5. If and only if, after completion of any 
other notice or development indicated by 
the state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the RO 
determines that such is necessary, schedule 
the veteran for a VA orthopedic examination 
in order to answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
any left knee disability that is 
present, to include arthritis was 
caused or aggravated by a left knee 
scar and/or (currently nonservice-
connected) left foot disability?

Is it at least as likely as not (50 
percent or greater probability) that 
any left knee disability that is 
present, to include arthritis is 
causally linked to an in-service 
injury (fall)?

Is it at least as likely as not (50 
percent or greater probability) that 
any left foot disability that is 
currently present is causally linked 
to an in-service left foot injury 
(sprain)? 

The examiner should be advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim. 

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If the veteran's has a left knee disability 
that was aggravated by his service- 
connected left knee scar or a left foot 
disability, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the left knee disability (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is also requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

The claims folder, to include a copy of 
this REMAND and any additional evidence 
provided by the RO, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated tests should be performed.  

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the veteran's application to 
reopen claims for service connection for 
residuals of a left foot sprain and left 
knee arthritis, to include as secondary to 
a service-connected disability.  If any 
benefit sought remains denied, the AMC/RO 
should issue an appropriate SSOC, which 
includes the law and regulations pertaining 
to direct service connection, and provide 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


